All EXAMINER’S COMMENT
Allowable Subject Matter
Claims 36-55 are allowed.  The claims have the allowable subject matters indicated in the 10/28/2021 Ex Parte Quayle Action.   
Note that, on 12/27/2021, applicant filed an Amendment and Reply to the Ex Parte Quayle Action.  The Amendment and Reply provided amendment to the specification and amendment to the claims per the examiner’s suggestions to overcome all informalities.  The amendment to the claims was compliant.  The amendment to the specification, however, was non-compliant because applicant failed to point out an entire paragraph where a change in the specification was made.  Accordingly, a Notice of Non-Compliant Amendment was issued (01/07/2022).
On 01/28/2022, applicant filed a Response to the Notice of Non-Compliant Amendment.  The response provided amendment to the specification, also per the examiner’s suggestions.  The amendment to the specification has been considered and found to be compliant.  Applicant pointed out that the paragraphs where changes were made are the paragraphs in the US Pub. No. 2020/0340220 A1 of the present application (Those paragraphs are equivalent to the paragraphs the examiner had pointed out in the Ex Parte Quayle Action).
Accordingly, the present application is in a condition and proper form for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           February 2, 2022